FRANK, Circuit Judge.
Defendant argues that the information stated no crime because it did not charge the corporation with “knowingly” or “wilfully” committing the acts. But this statute does not require proof of any awareness of wrongdoing. United States v. Dotterweich, 320 U.S. 277, 280-281, 64 S.Ct. 134, 88 L.Ed. 48.1 In any event, an information pleading in the words of the statute is sufficient. United States v. Groopman, 2 Cir., 147 F.2d 782, 785-786; cf, United States v. Leiner, 2 Cir., 143 F. 2d 298, 300.
Affirmed.

 See also United States v. Johnson, 221 U.S. 488, 497-498, 31 S.Ct. 627, 55 L.Ed. 823; United States v. Balint, 258 U.S. 250, 42 S.Ct. 301, 66 L.Ed. 604.